NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the wireless charging receiver of claims 1 and 18, and the  method implemented by a wireless charging receiver of claim 12.  Prior art such as CHE (CN 106911194 A) which discloses a system and method for overvoltage protection that utilizes an overvoltage protection circuit which accounts for hysteresis an also utilizes resistors and a switch does not disclose elements of claims 1, 12, and 18.  Claims 1, 12, and 18 provide circuitry for and method steps which comprise [claim 1] - controller operatively coupled to the receive resonant circuit switches, the first switch, and the second switch, the controller programmed to determine that a first overvoltage threshold is met and based thereon enable the first switch to couple the first resistor to the electrical ground, determine that a second overvoltage threshold is met and based thereon enable the receive resonant circuit switches to short circuit the receive resonant circuit, determine that a hysteresis threshold is met and based thereon disable the receive resonant circuit switches to open circuit the receive resonant circuit, and determine that a hysteresis cycle threshold is met and based thereon enable the second switch to couple the second resistor to the electrical ground; [claim 12] - detecting that a first overvoltage threshold is met, and based thereon, enabling a first switch to couple a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 16, 2022